Citation Nr: 1401439	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-26 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Waco, Texas.  A December 2008 rating decision continued the denial of the Veteran's claims.

On his Form 9 appeal, the Veteran requested a Travel Board hearing.  Subsequently, in August 2010, the Veteran requested in writing that his scheduled Board hearing be canceled.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.

With regard to the Veteran's application to reopen his claim of entitlement to service connection for a back disability, despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  As will be discussed in detail below, the Board has determined that new and material evidence has been received, and, therefore, the claim is reopened.

The claim for service connection for a back disability is reopened, and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1988 rating decision denied entitlement to service connection for a back disability; the Veteran did not appeal, and the September 1988 rating decision became final.

2.  Evidence received since the September 1988 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The unappealed September 1988 rating decision that denied entitlement to service connection for a back disability is final.  38 U.S.C.A. §§ 7104, 7105 (1988); 38 C.F.R. § 19.129 (1988).

2.  Since the unappealed September 1988 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for a back disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has granted herein (and remanded for further development) the Veteran's application to reopen his claim of entitlement to service connection for a back disability, as explained in detail below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Back disability

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a back disability.  After a review of the evidence of record, the Board finds that new and material evidence has been received.  

By way of background, a September 1988 RO decision denied the Veteran's claim for service connection for a back disability.  The Veteran did not appeal, and the September 1988 RO decision became final.  38 U.S.C.A. §§ 7104, 7105 (1988); 38 C.F.R. § 19.129 (1988).  In August 2007, the Veteran filed an application to reopen his claim.  An October 2008 RO decision denied the Veteran's claim on the merits.  A December 2008 RO decision continued the denial of the Veteran's claim.  The Veteran appealed herein.

At the time of the September 1988 RO decision, the evidence of record included the Veteran's service treatment records.  The Veteran had failed to report to a scheduled August 1988 VA examination.  There were no post-service treatment records in the claims file, nor any medical opinion.

Since the time of the final September 1988 RO decision, new evidence associated with the claims file includes a February 2012 private medical opinion from Dr. S.B. in which he opines that the Veteran's back disability is related to his active service.  Also, the claims file includes an August 2008 VA examination report in which the examiner opined that the Veteran's back disability is not related to his active service.  In light of the February 2012 positive medical opinion of Dr. S.B., the Board finds that new and material evidence has been received that relates to an unestablished fact necessary to substantiate the claim (e.g., nexus to service).  Therefore, the claim is reopened.  Before the Board may make a decision on the Veteran's claim, however, further development is necessary, as explained in the remand section below.

ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a back disability has been received; to that extent only, the appeal is granted.


REMAND

A.  Back disability

The Veteran served on active duty from November 1969 to August 1970.  He claims that he has a back disability that was incurred in or aggravated by his active service.  He testified at a July 2008 DRO hearing that he believed that he injured (or aggravated) his back in July 1970 lifting 70 or 80 pound mailbags.  See Transcript at 2.  He also testified that he had a back condition prior to service, including sciatica, and the Board notes that the Veteran's previously denied claim for service connection (in 1988) was specifically for aggravation.  See Transcript at 3.

By way of background, the Veteran's August 1969 entrance examination and report of medical history are silent as to any back condition.  Therefore, the Board notes that the presumption of soundness applies in this case.

Thereafter, beginning in January 1970, several service treatment records reflect the Veteran's complaints of back pain, which he reported recurred during basic training for the first time since a pre-service "sciatica" injury approximately two to two and a half years prior to service lifting weights.  Then, a June 1970 record reflects the Veteran reported experiencing back pain after lifting 70 to 80 pound mail bags, and an impression of HNP was recorded.  The Veteran was referred for orthopedic evaluation (again).  A June 1970 x-ray was normal.  A June 1970 orthopedic record reflects an impression of HNP acute and chronic, severe, may have existed prior to service.  A June 1970 orthopedic clinic record reflects the Veteran's pre-service history of chiropractic treatment for "sciatica" after lifting weights, and that after being admitted to the orthopedic clinic for four days for absolute bed rest, he had marked resolution of his symptoms almost overnight.  He was discharged with a diagnosis of HNP, L4-L5, resolved, and ordered on a four-month profile.

Post-service, private chiropractic bills reflect that the Veteran received treatment between May 1979 and September 1988.  A September 1988 CT scan showed, among other things, an extruded disc fragment at L3-4, diffuse bulge/protrusion at L4-5, and herniation at L5-S1.  

VA treatment records in the claims file dated from 1996 to May 2007 reflect that the Veteran has been followed for his back condition, including degenerative joint disease (DJD).  See May 2007.  The Veteran has explained that he did not seek treatment at the VA medical center until around 1997.  See October 2008 Statement.

An August 2008 VA examiner opined that the Veteran's back condition is less likely as not related to service, apparently because it was shown to have resolved (albeit not entirely clear).  The examiner also seemed to opine that the Veteran had a preexisting condition.

Recently, the Veteran submitted a February 2012 private medical opinion from Dr. S.B. in which he opined that the Veteran's back condition was caused by a disc injury in service.  A waiver of consideration by the agency of original jurisdiction (AOJ) was included in the Veteran's January 2014 informal hearing presentation (in VVA).  Dr. S.B. did not, however, comment on the Veteran's pre-service reported history.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003); see also 38 U.S.C.A. § 1153.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

In light of the above, the Board finds that a remand is necessary to obtain a new VA examination, including so that the examiner may address whether there is clear and unmistakable evidence that the Veteran's back condition preexisted service (as the presumption of soundness applies), and if so, whether there is clear and unmistakable evidence that the Veteran's back condition was not aggravated by service.

Also, as noted above, the VA treatment records in the claims file are only dated through May 2007.  On remand, copies of all of the Veteran's relevant VA treatment records dated through present should be associated with the claims file.

B.  TDIU

The Veteran also claims entitlement to TDIU due to his back condition for which is he claiming service connection herein.  The Board notes at the outset that the Veteran is not presently service-connected for any disabilities.

For the reasons explained above, the Board has remanded the Veteran's claim for service connection for a back disability so that he may be provided with a new VA examination relating to his claim.  Therefore, the Board also finds that a remand of his claim for TDIU is necessary as inextricably intertwined with his back claim, and the Board has directed below that the new VA examination report for the back claim also address the Veteran's employability as a result of his back and any service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all of the Veteran's VA treatment records dated from May 2007 to present.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2. After all of the above development has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of any back disability.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Based on the examination and review of the claims file (including the September 2012 private medical opinion from Dr. S.B.), the examiner is asked to opine as follows:  

a. Whether there is clear and unmistakable evidence that the Veteran's back condition preexisted service (where clear and unmistakable means obvious and manifest);

b. If so, whether there is clear and unmistakable evidence that it was not aggravated by service (i.e., that it did not permanently increase in severity beyond the natural progress of the disease).

c. If it is not shown to have preexisted service, whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's back disability had its onset in service, within one year of separation from service, or is otherwise related to service;

An explanation of the underlying reasons for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Also, please ask the examiner to elicit a history from the Veteran regarding his most recent employment and to render an opinion as to whether the Veteran is precluded by reason of his back condition, or any service-connected disability, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  (The Board notes that at the time of this remand, the Veteran was not yet service-connected for any disability).

The examiner is advised that only symptoms related to the Veteran's back or any service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to other disabilities should not be considered in this determination.

3.  Then, readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


